Citation Nr: 1123468	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.  

2.  Entitlement to service connection for plantar fascia, claimed as secondary to service-connected chronic recurrent left ankle sprains with osteoarthritis.

3.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected status post arthroscopy left knee strain with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran had active service from August 1962 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to service connection to plantar fascia and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's service-connected diabetes mellitus is managed by an oral hypoglycemic agent and restricted diet; however, his diabetes mellitus does not require regulation of activities or use of insulin.

2.  The Veteran is currently in receipt of special monthly compensation for loss of use of a creative organ; however, deformity of the penis is not shown.

3.  The Veteran's urinary frequency, a complication of his service-connected diabetes mellitus, has been primarily manifested by nocturia resulting in voiding 3 to 4 times per night.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2010).

2.  A separate compensable rating for erectile dysfunction, as a complication of service-connected diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, 4.119, DCs 7913, 7522 (2010).

3.  A separate 20 percent rating for urinary frequency, as a complication of service-connected diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.119, DCs 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, Naval Hospital treatment records, and identified private treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in July 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes and its complications since the July 2008 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

In view of the foregoing, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  


However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his claim for an increased rating for diabetes mellitus in September 2006, noting that the urologist at the Naval Hospital at Pensacola, Florida, attributed his frequent urination to his diabetes.  Throughout the rating period on appeal, the Veteran has been rated at a 20 percent disability rating for his diabetes mellitus under DC 7913. 

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should be not requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2010). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent.

Treatment records from the Naval Hospital of Pensacola, Florida, confirm that the Veteran's service-connected diabetes mellitus is managed by a restricted diet.  For example, a February 2004 treatment record reflected that the Veteran was on a diabetic diet which instructed him to eat oatmeal and fruits daily to reduce lipids.  In addition, at his July 2008 VA examination, it was noted that he was following a diabetic diet and had been through diabetic teachings.  

However, the record does not reflect that the Veteran's diabetes mellitus necessitates a regulation of activities.  To the contrary, the February 2004 treatment record from the Naval Hospital of Pensacola, Florida, indicated that the Veteran was instructed to exercise daily.  His July 2008 VA examiner explicitly stated that the Veteran was not subject to any restricted activity due to diabetes mellitus.  

Even if a restricted diet and regulation of activities were demonstrated, the evidence does not reflect that the Veteran's diabetes mellitus is managed by insulin.  Rather, the record reflects that the Veteran takes metformin 1000 mg oral tablets to manage his diabetes.  Thus, absent evidence that the Veteran's service-connected diabetes mellitus requires insulin or regulation of activities, the Board finds that the criteria for a rating greater than 20 percent for diabetes mellitus have not been met.  

Nevertheless, as discussed, Note (1) to Diagnostic Code 7913, instructs that an evaluation of a claim for diabetes mellitus includes the requirement to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  

In this case, the Veteran's July 2008 VA examination indicated that the Veteran suffered from increased urination.  Specifically, the examiner noted that the Veteran had a history of nocturia with urinary frequency 3 to 4 times per night.  However, the Veteran denied any diabetic foot problems, fatigue, and hypoglycemic or ketoacidotic episodes.  Furthermore, there was no indication of high blood pressure, renal insufficiency, hypertension, coronary artery disease, bowel impairment, or any neurological symptoms of the extremities.  It was also noted that the Veteran suffered from erectile dysfunction for 2 to 3 years.  He was able to achieve vaginal penetration and ejaculation, and denied any penile or testicular deformity.  He was on vardenafil, which helped his dysfunction.  Although he had attended some counseling sessions, there was no recommendation for injections, a pump, or an implant.  

Based on the foregoing, the Board now turns to the issue of whether the Veteran is entitled to an increased rating based upon erectile dysfunction and urinary frequency, which are associated with diabetes mellitus.

Erectile dysfunction is rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under that diagnostic code, penis, deformity, with loss of erectile power, is rated as 20 percent disabling.  As noted above, the Veteran underwent a VA examination in July 2008.  At that time, he was able to achieve vaginal penetration and ejaculation.  He specifically denied any penile or testicular deformity.  He was on vardenafil, which helped his dysfunction.  Further, although he had attended some counseling sessions, there was no recommendation for injections, a pump, or an implant.  Nevertheless, based on lack of evidence of deformity, a compensable rating is not warranted under DC 7522.  However, the Board notes that entitlement to a special monthly compensation based on loss of use of a creative organ has been granted.

Next, as to the Veteran's urinary problems due to his diabetes mellitus, the Board observes that voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a (2010).   Urinary frequency resulting in daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  

As noted above, the examiner at the July 2008 VA examination indicated that the Veteran had a history of nocturia with urinary frequency 3 to 4 times per night.   A similar history was recorded as early as March 2000.  A separate 20-percent rating is warranted for the Veteran's urinary frequency associated with service-connected diabetes mellitus.  However, as urinary frequency resulting in daytime voiding interval less than one hour or awakening to void five or more times per night has not been demonstrated at any time during the period, a higher (40 percent) rating is not warranted.

The Board has also considered the statements of the Veteran that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's diabetes mellitus and its associated disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the disability on appeal. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's diabetes mellitus was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's diabetes mellitus disability picture includes exceptional factors.  However, the Board notes that there is no evidence, nor is it contended, that the Veteran has had frequent hospitalizations are a result of his diabetes mellitus.  There is also no evidence that the Veteran's diabetes mellitus has caused marked interference with employment.  On the contrary, the report of the July 2008 examination noted that the Veteran experienced no impediments to employment.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board observes that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the instant case, the holding of Rice is inapplicable.  Although the evidence of record clearly shows that the Veteran has been unemployed since approximately 1998, the evidence of record indicates that he retired based on longevity.  Such was stated at his July 2008 examination.  Further, the Veteran has not alleged that he has been rendered unemployable because of his service-connected diabetes mellitus.  Consideration of TDIU is not deemed warranted.

ORDER

An increased evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, is denied.

A separate 20 percent rating, but no more, for urinary frequency, as a complication of service-connected diabetes mellitus, type II, is granted.


REMAND

The Veteran also seeks entitlement to service connection for plantar fascia and a right knee disorder.  Specifically, he has claimed that his plantar fascia developed secondary to his service-connected chronic recurrent left ankle sprains with osteoarthritis, and that his right knee disorder developed secondary to his service-connected status post arthroscopy left knee strain with osteoarthritis.  

The Veteran was afforded a VA examination in July 2008.  The examiner was explicitly asked to provide opinions as to the likelihood that the Veteran's plantar fascia and right knee disorder developed secondary to any service-connected disabilities.  However, the examiner concluded that he could not provide such opinions without resorting to mere speculation.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  

Nevertheless, the Court of Appeals for Veterans Claims (Court) did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

In light of the record discussed above, the RO obtain an addendum opinion to clarify the nature and etiology of his claimed plantar fascia and right knee disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's treatment records from the Naval Hospital of Pensacola, Florida, for the period from June 2008 to the present. 

2.  Following the development set forth in the Remand paragraph above, return the Veteran's claims file to the examiner who conducted his VA examination in July 2008, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's plantar fascia and right knee disorder were caused by, or aggravated by, a service-connected disability (left knee and ankle disabilities), or is at least as likely as not (a 50 percent probability or greater) casually related to service.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the heart disorder (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

3.  Upon completion of the above, the RO should readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the January 2010 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


